DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Bosch et al (WO 2016/090366) (IDS Reference).
	Van den Bosch teaches an animal feed for monogastric animals, and specifically names sows (see entire document, for instance, [0008]).  Van den Bosch teaches a standard diet comprising the composition of Table 1A (see entire document, for instance, [00045] and pages 15 and 16).  The composition comprises 0.1% calcium nitrate (see entire document, for instance, Table 1A).  Van den Bosch teaches that the method of Van den Bosch results in vasodilation benefits, but also has further additional benefits, such as color and meat quality (see entire document, for instance, [00034]).
	It is noted that Van den Bosch teaches the instantly claimed composition being provided to the instantly claimed population by the instantly claimed method steps.  As such, the limitations directed to the effects of following the instant method steps with the instantly claimed composition to the instantly claimed population would necessarily have In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). It is the opinion of the examiner that the recitation of the results of the previously performed method do not distinguish the claimed method over Van den Bosch because merely recognizing that the effects of the method on the population does not change how the process is performed. The only difference is that applicants have recognized an inherent result of an old process which may have not known before.  Additionally, In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  Further, merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987).  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), the burden of proof in the present case is limited to establishing that Van den Bosch disclose the same process.  The Examiner does not have the additional burden of proving that Van den Bosch recognized the results within the meat and color, though Van den Bosch does indicate that there are benefits to color and meat quality, these properties were inherently possessed by the composition when fed to the instantly 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611